UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6169


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CEDRIC O’NEAL BUTLER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:05-cr-01220-MBS-1)


Submitted:   May 20, 2010                     Decided:   May 27, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cedric O’Neal Butler, Appellant Pro Se. Stanley Duane Ragsdale,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cedric    O’Neal   Butler       appeals   the    district       court’s

order denying his motion to compel the Government to file a Fed.

R. Crim. P. 35(b) motion on his behalf.                We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                    United States v.

Butler,    No.   1:05-cr-01220-MBS-1        (D.S.C.   Jan.    13,    2010).      We

dispense    with     oral   argument    because       the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2